DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. Appl . Publ. No. US2021/0026407 to Park et al. (i.e., “Park” hereinafter).  Referring to claim 1, Park discloses a pivot shaft structure (100) moving around virtual axis (RX1/RX2), comprising: an assembly of a main body 

(150), a first operation board (130) and a second operation board (140) disposed on the main body (150), the main body (150) having a chamber (i.e., cut-out, not numbered), a first arched rail (162) and a second arched rail (164) positioned on the chamber, the first arched rail (162) and the second arched rail (164) being arched and disposed around a virtual axis (RX1/RX2), the first operation board (130) having an arched protruding arm section (134), the second operation board (140) having an arched protruding arm section (144), the arm section (134) of the first operation board (130) and the arm section (144) of the second operation board (140) respectively having connection ends (i.e., lower arcuate portions) and free ends (i.e., upper top edges), the arm section (134) of the first operation board (130) and the arm section (144) of the second operation board (140) being respectively received in the first arched rail (162) and the second arched rail (164), whereby when the first operation board (130) and the second operation board (140) move, the arm section (134) of the first operation board (130) and the arm section (144) of the second operation board (140) respectively move around the virtual axis along the first arched rail (162) and the second arched rail (164) to two sides of the main body (150), the arm section (134) of the first operation board (130) and the arm section (144) of the second operation board 

(140) cooperating with the first arched rail (162) and the second arched rail (164) to together define a space (see Fig. 3).
	Referring to claim 13, Park discloses the device as claimed, wherein the main body (150) 1s assembled and disposed on a base seat (170), the base seat (170) being an arched plate body having an open chamber (not numbered) with an arched cross-sectional structure, the main body (150) being permitted to reciprocally move within the chamber of the base seat (170), an upper side of the base seat (170) being formed with a first notch (not numbered, a lower side of the base seat (170) being formed with a second notch (not numbered), an assembling section (i.e., elongated opening) being disposed under the bottom section of the main body (150), the assembling section being in the form of an elongated raised structure or an elongated sunken structure, a guide section (i.e., rectangular block) being disposed in the chamber of the base seat (170), the guide section being in the form of an elongated sunken structure or an elongated raised structure.  See Figs. 2B and 3.




Allowable Subject Matter
Claims 2-12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 2, the specific limitations of “the first arched rail and the second arched rail respectively having obliguely extending structures, the first arched rail obliquely extending from an upper side to a lower side and left end of the main body, the second arched rail obliquely extending from the upper side to the lower side and right end of the main body, the arm section of the first operation board  obliquely extending from the connection end to the free end and the left end, the arm section of the second operation board obliquely extending from the connection end to the free end and the left end, the curvature of the arched structures of the arm section of the first operation board and the arm section of the second operation board being equal to the curvature of the first arched rail and the curvature of the second arched rail,” in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.  Claims 5, 8, 11, 


14, 17 and 19 depend, either directly or indirectly, from claim 2 and are therefore allowable for at least the same reasons.
	Regarding claim 3, the specific limitations of “the first arched rail and the second arched rail respectively perpendicularly extend from the upper side to the lower side of the main body, the arm section of the first operation board and the arm section of the second operation board perpendicularly extending from the upper side to the lower side of the main body corresponding to the first arched rail and the second arched rail,” in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.  Claims 6, 9, 12 and 15 depend, either directly or indirectly, from claim 3 and are therefore allowable for at least the same reasons.
Regarding claim 4, the specific limitations of “main body is an arched plate body, whereby the chamber is an open chamber with an arched cross-sectional structure, the upper side of the main body being formed with a first notch, the lower side of the main body being formed with a second notch, the first notch being positioned in a position in adjacency to the middle of the main body, the second notch being positioned in a position distal from the middle of the main body, a diaphragm being in a middle position of the chamber to partition the 

chamber into a first cavity and a second cavity, the first cavity being in communication with the first notch, the second cavity being in communication with the second notch,” in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.  Claims 10, 16 and 20 depend, either directly or indirectly, from claim 4 and are therefore allowable for at least the same reasons.
Regarding claim 7, the specific limitations of the “multiple restriction sections are disposed in the chamber, the restriction sections being block bodies with arched cross section, the restriction sections being classified into first restriction section and second restriction section, the first restriction section defining the first arched rail, the second restriction section defining the second arched rail,” in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.  Claim 18 depends from claim 7 is therefore allowable for at least same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier 

communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
June 4, 2022